Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 1 of 25 Page ID #:133



   1   DAWN SESTITO (S.B. #214011)
       dsestito@omm.com
   2   CATALINA VERGARA (S.B. #223775)
       cvergara@omm.com
   3   NOAH ICKOWITZ (S.B. #318803)
       nickowitz@omm.com
   4   O’MELVENY & MYERS LLP
       400 South Hope Street
   5   18th Floor
       Los Angeles, California 90071-2899
   6   Telephone: +1 213 430 6000
       Facsimile: +1 213 430 6407
   7
       Attorneys for Defendants
   8   TRADER JOE’S COMPANY, THE
       BOARD OF DIRECTORS OF TRADER
   9   JOE’S COMPANY, and THE
       INVESTMENT COMMITTEE
 10
 11                         UNITED STATES DISTRICT COURT
 12                       CENTRAL DISTRICT OF CALIFORNIA
 13                                  WESTERN DIVISION
 14
 15    RICHARD A. KONG, ROBERT A.                     Case No. 2:20-cv-05790 PA-JEM
       CRUZALEGUI, MATTHEW W.
 16    HEIDEN, and CASHAY L.                          NOTICE OF MOTION AND
       CLAYBORN individually and on                   MOTION TO DISMISS
 17    behalf of all others similarly situated,       COMPLAINT; MEMORANDUM
                                                      OF POINTS AND
 18                        Plaintiffs,                AUTHORITIES IN SUPPORT
 19                                                   THEREOF
             v.
 20                                                   Hearing Date:   September 28, 2020
       TRADER JOE’S COMPANY, THE                      Hearing Time:   1:30pm
 21    BOARD OF DIRECTORS OF                          Judge:          Hon. Percy Anderson
       TRADER JOE’S COMPANY, THE                      Courtroom:      9A
 22    INVESTMENT COMMITTEE, and                      Action Filed:   June 29, 2020
       JOHN DOES 1-30,
 23
                           Defendants.
 24
 25
 26
 27
 28
                                                                       NOTICE OF MOTION &
                                                                         MOTION TO DISMISS
                                                                        2:20-CV-05790 PA-JEM
                                                  1
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 2 of 25 Page ID #:134



   1                        NOTICE OF MOTION AND MOTION
   2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   3         PLEASE TAKE NOTICE that on September 28, 2020 at 1:30pm, or as soon
   4   thereafter as this matter may be heard before the Honorable Percy Anderson in
   5   Courtroom 9A of the above-entitled Court, located at 350 West First Street, Los
   6   Angeles, California 90012, Defendants Trader Joe’s Company, the Board of
   7   Directors of Trader Joe’s Company, and the Investment Committee (collectively,
   8   “Defendants”) will and hereby do move the Court to dismiss with prejudice the
   9   Complaint filed by Plaintiffs Richard A. Kong, Robert A. Cruzalegui, Matthew W.
 10    Heiden, and Cashay L. Clayborn (collectively, “Plaintiffs”), pursuant to Rule
 11    12(b)(6) of the Federal Rules of Civil Procedure. Defendants base their motion to
 12    dismiss on this Notice of Motion and Motion; the accompanying Memorandum of
 13    Points and Authorities, Request for Judicial Notice, and Declaration of Catalina
 14    Vergara; the pleadings in this action and an earlier, related action, Marks v. Trader
 15    Joe’s Company, Case No. CV19-10942-PA-(JEMx); and such other materials and
 16    evidence as may be presented to the Court. The motion is made following the L.R.
 17    7-3 conference of counsel, which took place on August 24, 2020.
 18          This is the second ERISA lawsuit brought against the Trader Joe’s Company
 19    Retirement Plan (the “Plan”) in the past year. This Court dismissed the first action,
 20    Marks v. Trader Joe’s Company, on April 24, 2020 with leave to amend. When
 21    Plaintiffs in Marks failed to amend, this lawsuit—which is based on the same
 22    essential theory as Marks—followed. Plaintiffs allege that Defendants breached their
 23    fiduciary duties of prudence and loyalty by offering allegedly imprudent investment
 24    options and by permitting the Plan’s recordkeeper, Capital Research, to receive
 25    allegedly excessive fees for their administrative services. Compl. ¶¶ 109–115. As
 26    in Marks, they fail to allege any plausible facts to support their contention that the
 27    recordkeeping fees were unreasonable. And their theory that Defendants breached
 28
                                                                        NOTICE OF MOTION &
                                                 2                        MOTION TO DISMISS
                                                                         2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 3 of 25 Page ID #:135



   1   their fiduciary duties by offering certain mutual funds when lower-cost investment
   2   options were available is a non-starter, as the law recognizes that retirement plan
   3   sponsors need not prioritize cost above all else. Plaintiffs also allege that the Plan
   4   fiduciaries breached their duty of loyalty, but they offer no facts in support of the
   5   claim. Finally, Plaintiffs claim that Trader Joe’s and the “Board Defendants” failed
   6   to monitor the fiduciaries they appointed to oversee the Plan. Id. ¶¶ 116–22. That
   7   claim is derivative of the first and must be dismissed as well.
   8         For these reasons, explained in greater detail in the accompanying
   9   Memorandum of Points and Authorities, Defendants request that the Court grant their
 10    motion to dismiss both of Plaintiffs’ claims with prejudice. With the benefit of the
 11    Court’s ruling in Marks, Plaintiffs here had the opportunity to attempt to cure the
 12    deficiencies the Court identified in the Marks Complaint. They failed to do so. The
 13    Court thus need not grant leave to amend, because amendment would be futile.
 14
 15          Dated: August 31, 2020                  By:    /s/ Catalina Vergara
                                                            Catalina Vergara
 16
                                                     CATALINA VERGARA
 17                                                  DAWN SESTITO
                                                     NOAH ICKOWITZ
 18                                                  O’MELVENY & MYERS LLP
 19                                                  Attorneys for Defendants
 20                                                  TRADER JOE’S COMPANY, THE
                                                     BOARD OF DIRECTORS OF
 21                                                  TRADER JOE’S COMPANY, and THE
                                                     INVESTMENT COMMITTEE
 22
 23
 24
 25
 26
 27
 28
                                                                         NOTICE OF MOTION &
                                                 3                         MOTION TO DISMISS
                                                                          2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 4 of 25 Page ID #:136


                                             TABLE OF CONTENTS
   1
   2                                                                                                               Page

   3   I.     INTRODUCTION ........................................................................................... 1
       II.    RELEVANT BACKGROUND....................................................................... 3
   4
       III.   LEGAL STANDARD ..................................................................................... 4
   5   IV.    ARGUMENT .................................................................................................. 5
   6          A.  Plaintiffs’ imprudence claim fails. ........................................................ 5
                  1.     Plaintiffs have alleged in conclusory fashion that
   7                     Defendants charged an “unreasonable” or “excessive fee,”
                         but they allege no facts suggesting the fee is, in fact,
   8                     unreasonable. .............................................................................. 6
   9              2.     Defendants’ alleged failure to put the recordkeeping
                         arrangement out to bid, even if true, is insufficient to
 10                      support an imprudence claim. ..................................................... 8
                  3.     The Complaint’s share-class allegations do not save
 11                      Plaintiffs’ imprudence claim. ..................................................... 9
 12               4.     Plaintiffs have no support for their assertion that the
                         method by which Capital Research collected Fund
 13                      Revenue was imprudent............................................................ 11
                  5.     The existence of other potentially cheaper alternative
 14                      investment options cannot save Plaintiffs’ imprudence
                         claim.......................................................................................... 12
 15
              B.  Plaintiffs fail to allege a viable duty of loyalty claim, adding
 16               nothing substantive beyond the imprudence allegations and
                  conclusory allegations about affiliated funds. .................................... 15
 17           C.  Plaintiffs’ failure-to-monitor claim is derivative and also fails. ......... 16
 18           D.  Leave to amend should not be granted. .............................................. 17
       V.     CONCLUSION ............................................................................................. 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                            i                           MEM. OF POINTS & AUTH.
                                                                                              ISO MOT. TO DISMISS
                                                                                              2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 5 of 25 Page ID #:137



   1                                           TABLE OF AUTHORITIES
   2                                                                                                                       Page(s)
   3   Cases
   4   Armstrong v. LaSalle Bank Nat’l Ass’n,
   5     446 F.3d 728 (7th Cir. 2006) ................................................................................. 5

   6   Ashcroft v. Iqbal,
          556 U.S. 662 (2009) ........................................................................................ 4, 17
   7
   8   Bell Atl. Corp. v. Twombly,
          550 U.S. 544 (2007) .......................................................................................... 4, 5
   9
       Del Castillo v. Cmty. Child Care Council of Santa Clara Cty., Inc.,
 10
         No. 17-cv-07243-BLF, 2019 WL 6841222 (N.D. Cal. Dec. 16,
 11      2019) ...................................................................................................................... 8
 12    Divane v. Nw. Univ.,
 13       953 F.3d 980 (7th Cir. 2020) ................................................................................. 7
 14    Donovan v. Bierwirth,
         680 F.2d 263 (2d Cir. 1982) ................................................................................ 16
 15
 16    Dorman v. Charles Schwab Corp.,
         No. 17-cv-00285-CW, 2018 WL 6803738 (N.D. Cal. Sept. 20,
 17      2018) ................................................................................................................ 2, 17
 18
       Fifth Third Bancorp v. Dudenhoeffer,
 19       573 U.S. 409 (2014) .......................................................................................... 4, 6
 20    George v. Kraft Foods Glob., Inc.,
 21      641 F.3d 786 (7th Cir. 2011) ................................................................................. 9
 22    Goldenberg v. Indel, Inc.,
 23      741 F. Supp. 2d 618 (D.N.J. 2010)........................................................................ 7

 24    Hecker v. Deere & Co.,
         556 F.3d 575 (7th Cir. 2009) ..................................................................... 1, 13, 14
 25
 26    In re Calpine Corp.,
           2005 WL 1431506 (N.D. Cal. Mar. 31, 2005) .................................................... 17
 27
 28
                                                                                                    MEM. OF POINTS & AUTH.
                                                                     ii                                ISO MOT. TO DISMISS
                                                                                                       2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 6 of 25 Page ID #:138



   1                                           TABLE OF AUTHORITIES
   2                                                 (continued)
                                                                                                                         Page(s)
   3
       In re Gilead Scis. Sec. Litig.,
   4
           536 F.3d 1049 (9th Cir. 2008) ............................................................................... 4
   5
       Jang v. 1st United Bank,
   6      No. 2:11-CV-02427-JAM, 2012 WL 2959985 (E.D. Cal. July 19,
   7      2012) .................................................................................................................... 18

   8   Loomis v. Exelon Corp.,
         658 F.3d 667 (7th Cir. 2011) ........................................................................ passim
   9
 10    Marks v. Trader Joe’s Company,
         No. CV19-10942-PA-(JEMx), 2020 WL 2504333 (C.D. Cal.
 11      Apr. 24, 2020) ............................................................................................... passim
 12
       Renfro v. Unisys Corp.,
 13      671 F.3d 314 (3d Cir. 2011) .................................................................... 12, 13, 15
 14    Rinehart v. Akers,
 15       722 F.3d 137 (2d Cir. 2013), abrogated on other grounds by
          Dudenhoeffer, 134 S. Ct. 2459 ............................................................................ 16
 16
 17    Romero v. Nokia, Inc.,
         No. C 12-6260 PJH, 2013 WL 5692324 (N.D. Cal. Oct. 15, 2015) ......... 2, 15, 16
 18
       Sprewell v. Golden State Warriors,
 19       266 F.3d 979 (9th Cir. 2001), opinion amended on denial of reh’g,
 20       275 F.3d 1187 (9th Cir. 2001) ......................................................................... 5, 11
 21    Steckman v. Hart Brewing, Inc.,
 22       143 F.3d 1293 (9th Cir. 1998) ............................................................................. 17

 23    Tibble v. Edison Int’l (“Tibble I”),
          729 F.3d 1110 (9th Cir. 2013), vacated on other grounds, Tibble II,
 24       135 S. Ct. 1823 (2015) ................................................................................. passim
 25
       Tibble v. Edison Int’l (“Tibble II”),
 26       135 S. Ct. 1823 (2015) .......................................................................................... 5
 27    White v. Chevron Corp.,
 28      No. 16-cv-0793-PJH, 2016 WL 4502808 (N.D. Cal. Aug. 29, 2016) ......... passim
                                                                                                    MEM. OF POINTS & AUTH.
                                                                     iii                               ISO MOT. TO DISMISS
                                                                                                       2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 7 of 25 Page ID #:139



   1                                          TABLE OF AUTHORITIES
   2                                                (continued)
                                                                                                                       Page(s)
   3
       White v. Chevron Corp.,
   4
         No. 16-CV-0793-PJH, 2017 WL 2352137 (N.D. Cal. May 31,
   5     2017) ................................................................................................................ 9, 10
   6   Wilcox v. Georgetown Univ.,
   7      No. CV 18-422 (RMC), 2019 WL 132281 (D.D.C. Jan. 8, 2019) .................... 6, 7

   8   Young v. GM Inv. Mgmt. Corp.,
         325 F. App’x 31 (2d Cir. 2009) ......................................................................... 7, 9
   9
 10    Statutes

 11    29 U.S.C. § 1104(a)(1)(A) ........................................................................................ 16
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                                  MEM. OF POINTS & AUTH.
                                                                    iv                               ISO MOT. TO DISMISS
                                                                                                     2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 8 of 25 Page ID #:140



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.    INTRODUCTION
   3         Plaintiffs in this case attempt to revive the ERISA claims against the Trader
   4   Joe’s Company Retirement Plan (the “Plan”) that this Court dismissed in an earlier,
   5   related case, Marks v. Trader Joe’s Company, Case No. CV19-10942-PA-(JEMx),
   6   2020 WL 2504333 (C.D. Cal. Apr. 24, 2020). The claims here are equally deficient
   7   and cannot proceed simply because they are brought by different Plan participants
   8   represented by different counsel under a different case number. Their core theory is
   9   the same: that Defendant Trader Joe’s Company (“Trader Joe’s”) caused the Plan to
 10    pay unreasonable recordkeeping fees to the Plan’s recordkeeper, Capital Research &
 11    Management Company (“Capital Research”). As in Marks, Plaintiffs fail to allege
 12    facts sufficient to support that claim.       They assume for “purposes of [their]
 13    Complaint” that the Plan paid recordkeeping fees of approximately $48 per
 14    participant over the relevant period, Compl. ¶ 48 n.4—a fact that the Marks plaintiffs
 15    disputed—but they allege no facts pertaining to the alleged unreasonableness of that
 16    fee, and simply assert that it was excessive. That is insufficient to state a plausible
 17    claim for fiduciary breach.
 18          In an attempt to succeed where the Marks plaintiffs failed, Plaintiffs also add
 19    two theories of fiduciary breach to their Complaint, but neither states a viable claim.
 20    First, Plaintiffs allege that Defendants breached their duty of prudence on the
 21    additional ground that they included certain funds in the Plan lineup that were not the
 22    lowest-cost options available. But as courts have repeatedly held, that fact is
 23    insufficient to support a claim for fiduciary breach, because “nothing in ERISA
 24    requires every fiduciary to scour the market to find and offer the cheapest possible
 25    fund (which might, of course, be plagued by other problems).” Hecker v. Deere &
 26    Co., 556 F.3d 575, 586 (7th Cir. 2009). Indeed, “[i]t is inappropriate to compare
 27    distinct investment vehicles solely by cost, since their essential features differ so
 28
                                                                      MEM. OF POINTS & AUTH.
                                                 1                       ISO MOT. TO DISMISS
                                                                         2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 9 of 25 Page ID #:141



   1   significantly.” White v. Chevron Corp., No. 16-cv-0793-PJH, 2016 WL 4502808, at
   2   *12 (N.D. Cal. Aug. 29, 2016) (“Chevron I”). To the extent that Plaintiffs are
   3   suggesting that the availability of lower-cost options evidences a failure on the Plan
   4   fiduciaries’ part to monitor the options they made available to Plan participants, that
   5   suggestion is belied by the fact the fiduciaries made adjustments to the Plan lineup
   6   over the relevant time period. See, e.g., Declaration of Catalina Vergara (“Vergara
   7   Decl.”) Ex. 5 at 159 (2016 Form 5500); Ex. 6 at 195 (2017 Form 5500). 1
   8         Second, Plaintiffs allege a disloyalty theory that the Marks plaintiffs did not
   9   pursue—but their Complaint fails to state facts sufficient to support their contention
 10    that the Plan fiduciaries acted in any way disloyally in administering the Plan. Their
 11    passing references to the duty of loyalty are not enough. Chevron I, 2016 WL
 12    4502808, at *5 (dismissing loyalty claim “[b]ecause the complaint does not
 13    differentiate between breach of the duty of prudence and breach of the duty of loyalty,
 14    and includes no separate allegations to support the duty of loyalty claim. . . .”);
 15    Romero v. Nokia, Inc., No. C 12-6260 PJH, 2013 WL 5692324, at *5 (N.D. Cal.
 16    Oct. 15, 2015) (dismissing claim for breach of the duty of loyalty that did not
 17    “present any separate allegations regarding any loyalty breach”).
 18          Because Plaintiffs’ fiduciary breach claim fails for the above reasons, their
 19    derivative failure-to-monitor claim also fails. See, e.g., Dorman v. Charles Schwab
 20    Corp., No. 17-cv-00285-CW, 2018 WL 6803738, at *7 (N.D. Cal. Sept. 20, 2018)
 21    (dismissing derivative failure-to-monitor claim).        The Court should dismiss
 22    Plaintiffs’ Complaint in its entirety, this time with prejudice. Plaintiffs had the
 23
 24    1
        All exhibits are attached to the accompanying Declaration of Catalina Vergara.
 25    Citations to specific pages in the exhibits are to the page number stamped on the
       bottom-left footer of each consecutively stamped exhibit, pursuant to L.R. 11-5.2.
 26    On a motion to dismiss, the Court may consider Plan-related materials and Form
 27    5500s outside of the Complaint that are central to the plaintiffs’ claims and whose
       authenticity is not in dispute. See Request for Judicial Notice at 3–5.
 28
                                                                      MEM. OF POINTS & AUTH.
                                                 2                       ISO MOT. TO DISMISS
                                                                         2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 10 of 25 Page ID #:142



   1   benefit of the Court’s fully reasoned dismissal order in Marks, and essentially
   2   attempted to re-plead those claims here.      In so doing, they failed to cure the
   3   underlying deficiencies in the claims. Plaintiffs have not, and cannot, state a viable
   4   claim for fiduciary breach against Defendants. Their Complaint must be dismissed.
   5   II.   RELEVANT BACKGROUND
   6         Trader Joe’s, a national chain of neighborhood grocery stores, offers its
   7   employees (called “crew members” at Trader Joe’s) the opportunity to participate in
   8   the Plan, a defined contribution plan governed by ERISA. Trader Joe’s makes annual
   9   contributions to eligible crew members’ accounts, and the company supports their
  10   retirement planning generously. Vergara Decl. Ex. 7 at 223 (2018 Form 5500). In
  11   2018, Trader Joe’s contributed a sum equal to 10% of eligible crew members’
  12   compensation to their Plan accounts, for a total of over $116 million in 100%
  13   employer-funded discretionary contributions, without any requirement of a match or
  14   other elective contribution. Id. at 222. Eligible crew members can also make
  15   contributions to their Plan accounts from their pretax annual compensation, up to
  16   certain limits. Id. Elective participant contributions in 2018 were approximately $29
  17   million. Id.
  18         Capital Research has served as the Plan’s recordkeeper over the entire, six-
  19   year period that is relevant to this case. Vergara Decl. Exs. 2–7 (2013–18 Form
  20   5500s). In exchange for the administrative and recordkeeping services Capital
  21   Research provides, it is paid an annual base fee of $11,650 plus $48 per participant.
  22   Vergara Decl. Ex. 1 at 14 (Recordkeeping Agreement). Plaintiffs “assume” for
  23   purposes of the Complaint that this amount constitutes the recordkeeping fee charged
  24   to participants. Compl. ¶ 48 n.4. But Plaintiffs need not assume this is true, as one
  25   can easily ascertain that Capital Research received between $48 and $49 per
  26   participant for its annual recordkeeping fees over the relevant time period.
  27
  28
                                                                     MEM. OF POINTS & AUTH.
                                                 3                      ISO MOT. TO DISMISS
                                                                        2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 11 of 25 Page ID #:143



   1   Vergara Decl. ¶ 10. 2 For example, it was compensated $48.25 per participant in
   2   2018. Id. Its fee is paid through the “Fund Revenue” provided by certain investment
   3   options in the Plan lineup, but Capital Research retains only those amounts necessary
   4   to offset its negotiated fees for recordkeeping services, and returns the remainder to
   5   the Plan. Vergara Decl. Ex. 1 at 7.
   6          Plaintiffs in this case include four former crew members: three current Plan
   7   participants and one former participant. Compl. ¶¶ 13–16. They allege two claims:
   8   one against the “Committee Defendants” for an alleged breach of the duties of
   9   prudence and loyalty, id. ¶¶ 109–15, and another against Trader Joe’s and the “Board
  10   Defendants” for an alleged breach of the duty to monitor Plan fiduciaries, id. ¶¶ 116–
  11   22. Neither of these states a claim upon which relief can be granted, as explained
  12   further below.
  13   III.   LEGAL STANDARD
  14          Motions to dismiss brought under Rule 12(b)(6) are an “important mechanism
  15   for weeding out meritless claims” in ERISA cases.              Fifth Third Bancorp v.
  16   Dudenhoeffer, 573 U.S. 409, 425 (2014). To survive such a motion, “a complaint
  17   must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
  18   is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A] plaintiff’s
  19   obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
  20   labels and conclusions, and a formulaic recitation of the elements of a cause of action
  21   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While the Court
  22   must accept well-pleaded facts as true, it need not accept “allegations that are merely
  23   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
  24   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Instead, the allegations
  25   in the complaint “must be enough to raise a right to relief above the speculative
  26
  27   2
        The figure is calculated using the Recordkeeping Agreement’s simple formula and
  28   publicly available information about the number of Plan participants.
                                                                        MEM. OF POINTS & AUTH.
                                                   4                       ISO MOT. TO DISMISS
                                                                           2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 12 of 25 Page ID #:144



   1   level.” Twombly, 550 U.S. at 555 (citations and quotations omitted). Generally, in
   2   deciding a motion to dismiss, the district court accepts allegations in the complaint
   3   as true. “The court need not, however, accept as true allegations that contradict
   4   matters properly subject to judicial notice or by exhibit.” Sprewell v. Golden State
   5   Warriors, 266 F.3d 979, 988 (9th Cir. 2001), opinion amended on denial of reh’g,
   6   275 F.3d 1187 (9th Cir. 2001).
   7   IV.   ARGUMENT
   8         A.     Plaintiffs’ imprudence claim fails.
   9         As in Marks, Plaintiffs use a kitchen sink approach with respect to the
  10   imprudence theory alleged in their first claim for relief. They allege that (i) Capital
  11   Research’s recordkeeping fees should have been lower, (ii) Defendants should have
  12   put the Plan’s recordkeeping arrangement out to market in order to lower fees,
  13   (iii) the Plan should have offered lower-cost share classes of the mutual funds in the
  14   Plan lineup to reduce the amount of Fund Revenue paid by investment options in the
  15   Plan lineup, (iv) Defendants should not have permitted Fund Revenue to be deposited
  16   into a compensation recapture account and rebated to Plan participants, and (v)
  17   Defendants should have offered lower-cost investment options to Plan participants.
  18         Each of these theories fails. A claim of fiduciary imprudence under ERISA
  19   requires a plaintiff to allege facts showing that the fiduciary did not act “with the
  20   care, skill, prudence, and diligence that a prudent person acting in a like capacity and
  21   familiar with such matters would use.” Tibble v. Edison Int’l (“Tibble II”), 135 S.
  22   Ct. 1823, 1828 (2015) (quotations omitted). Because fiduciary decision-making
  23   typically requires “balancing of competing interests under conditions of uncertainty,”
  24   Armstrong v. LaSalle Bank Nat’l Ass’n, 446 F.3d 728, 733 (7th Cir. 2006), the
  25   exercise of fiduciary discretion is reviewed “deferentially” for an “abuse of
  26   discretion,” id., in light of “the circumstances . . . prevailing at the time the fiduciary
  27   act[ed],” Dudenhoeffer, 573 U.S. at 425 (citation and quotations omitted). In short,
  28
                                                                         MEM. OF POINTS & AUTH.
                                                   5                        ISO MOT. TO DISMISS
                                                                            2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 13 of 25 Page ID #:145



   1   a fiduciary’s prudence is judged according to process, not outcome. Tibble v. Edison
   2   Int’l (“Tibble I”), 729 F.3d 1110, 1136 (9th Cir. 2013), vacated on other grounds,
   3   Tibble II, 135 S. Ct. 1823 (2015).
   4         Plaintiffs fail to state a viable imprudence claim under these standards. As the
   5   Court explained in dismissing the Marks complaint, the “bare recitation of legal
   6   conclusions” offered by plaintiffs in that case were “insufficient to survive a motion
   7   to dismiss.” Marks, 2020 WL 2504333, at *8. Plaintiffs offer nothing more than the
   8   same kinds of bare legal conclusions here.
   9               1.     Plaintiffs have alleged in conclusory fashion that Defendants
                          charged an “unreasonable” or “excessive fee,” but they
  10                      allege no facts suggesting the fee is, in fact, unreasonable.
  11         Attempting to address the Court’s concerns in Marks, Plaintiffs “assume” for
  12   the sake of their Complaint that Capital Research assessed an annual fee of
  13   approximately $48 per participant, but they offer nothing to substantiate their
  14   assertion that such a fee is unreasonable. Plaintiffs’ say-so is not enough.
  15         A number of courts have dismissed imprudence claims for failing to allege an
  16   adequate market comparison.          For example, the district court in Wilcox v.
  17   Georgetown Univ. dismissed an imprudence claim where the complaint alleged,
  18   without support, that the recordkeeping fee should have been $35 annually per
  19   participant.   No. CV 18-422 (RMC), 2019 WL 132281, at *11–13 (D.D.C.
  20   Jan. 8, 2019). The court in Wilcox noted that, “[w]hile a plaintiff is entitled to the
  21   reasonable inferences that may arise from the facts asserted in his complaint,
  22   Plaintiffs provide no factual support at all for their assertion that the Plans should pay
  23   only $35/year per participant in recordkeeping fees.” Id. at *12. Ultimately, the court
  24   held that “[t]he mere allegation that Georgetown could continue to offer the same
  25   Plans and the same associated services for $35/year has no factual support, is entirely
  26   speculative, contrary to caselaw and common sense, and does not warrant discovery.”
  27   Id. at *13. Other courts are in accord. See Divane v. Nw. Univ., 953 F.3d 980, 991
  28
                                                                        MEM. OF POINTS & AUTH.
                                                   6                       ISO MOT. TO DISMISS
                                                                           2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 14 of 25 Page ID #:146



   1   (7th Cir. 2020) (affirming dismissal and holding defendant “was not required to
   2   search for a recordkeeper willing to take $35 per year per participant as plaintiffs
   3   would have liked. . . . [P]laintiffs have failed to explain how a hypothetical lower-
   4   cost recordkeeper would perform at the level necessary to serve the best interests of
   5   the plans’ participants.”); see also Goldenberg v. Indel, Inc., 741 F. Supp. 2d 618,
   6   631 (D.N.J. 2010) (dismissing excessive fee claim “because the Court has no way to
   7   gauge the reasonableness of the fee without knowing the cost of providers of the same
   8   service.”).
   9         Here, worse than the plaintiffs in Wilcox, Divane, or even Marks, Plaintiffs fail
  10   to allege any facts concerning what would have constituted a reasonable fee—much
  11   less any facts connecting any allegedly reasonable fee to the actual services provided
  12   by Capital Research to the Plan over the relevant period. See Young v. GM Inv. Mgmt.
  13   Corp., 325 F. App’x 31, 33 (2d Cir. 2009) (Sotomayor, J.) (requiring plaintiffs to
  14   “allege that the fees were excessive relative to the services rendered” (emphasis
  15   added); Marks, 2020 WL 2504333, at *7 (quoting same). That failure dooms their
  16   imprudence claim. It makes little sense to open the doors of discovery and require
  17   the parties to incur significant litigation expenses, only to reach summary judgment
  18   and find out that Plaintiffs cannot proffer a reasonable and substantiated fee
  19   benchmark below that which Capital Research charged Plan participants.
  20         To the extent Plaintiffs might argue that the 1998 Department of Labor
  21   (“DOL”) statistics cited in Paragraph 101 serve as the requisite benchmark, that is
  22   contrary to the plain language of the Complaint, which offers the DOL statistics as
  23   purported evidence that a retirement plan can negotiate lower recordkeeping fees as
  24   it grows—not as evidence of any alleged benchmark. Compl. ¶ 101. Even if that
  25   were not the case, Plaintiffs’ reference to the DOL statistics, which come from a
  26   study conducted in 1998, could not possibly represent reasonable fees over the time
  27   period relevant to this case, which goes back only to 2014. Plaintiffs, in short, have
  28
                                                                      MEM. OF POINTS & AUTH.
                                                 7                       ISO MOT. TO DISMISS
                                                                         2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 15 of 25 Page ID #:147



   1   nothing to substantiate their assertion that Capital Research’s recordkeeping fees
   2   were unreasonable over the relevant period.
   3               2.    Defendants’ alleged failure to put the recordkeeping
                         arrangement out to bid, even if true, is insufficient to
   4                     support an imprudence claim.
   5         Plaintiffs’ conclusory allegations on Defendants’ purported failure to conduct
   6   a “Request for Proposal” add nothing to their imprudence claim. The Court should
   7   reject this theory as well—as it did in Marks—and should find that “Plaintiffs’
   8   Complaint simply recites legal conclusions, and does not allege any facts suggesting
   9   that the Plan fiduciaries could have obtained less-expensive recordkeeping services
  10   elsewhere through competitive bidding.” Marks, 2020 WL 2504333, at *7.
  11         As this Court recognized in Marks, “nothing in ERISA compels periodic
  12   competitive bidding.” Id.; Chevron I, 2016 WL 4502808, at *14 (dismissing duty of
  13   prudence claim despite similar competitive bidding allegations); Del Castillo v.
  14   Cmty. Child Care Council of Santa Clara Cty., Inc., No. 17-cv-07243-BLF, 2019
  15   WL 6841222, at *5 (N.D. Cal. Dec. 16, 2019) (holding the “absence of competitive
  16   bidding or RFP process, without more, does not support Plaintiffs’ allegations that
  17   . . . Defendant[] acted imprudently in violation of § 404(a)(1)(B).”). Yet Plaintiffs
  18   fault Defendants for allegedly failing to put the Plan’s recordkeeping arrangement
  19   out to market, and suggest that a reasonably prudent fiduciary would have
  20   “conduct[ed] an RFP at least every three to five years as a matter of course . . . .”
  21   Compl. ¶ 102, n.11. Plaintiffs ignore that alleging Plan fiduciaries are “required to
  22   solicit competitive bids on a regular basis has no legal foundation.” Chevron I,
  23   2016 WL 4502808, at *14.
  24         In support of their allegation that an RFP should be conducted every three to
  25   five years, Plaintiffs cite George v. Kraft Foods Glob., Inc., 641 F.3d 786
  26   (7th Cir. 2011). That case does not support their claim. In George, the court held,
  27   on summary judgement, that a triable issue of fact existed regarding the prudence of
  28
                                                                     MEM. OF POINTS & AUTH.
                                                8                       ISO MOT. TO DISMISS
                                                                        2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 16 of 25 Page ID #:148



   1   the plan fiduciaries’ decision not to solicit competitive bids. Id. at 798. The court’s
   2   holding was based on the evidence that had been adduced in that case, and thus has
   3   no application at the pleading stage here—where Plaintiffs have not even alleged that
   4   a competitive bidding process would have done the Plan any good, in that they have
   5   not alleged any facts from which one could plausibly infer that the same services
   6   might have been available for less on the market. See, e.g., Young, 325 F. App’x at
   7   33 (holding that plaintiffs had not plausibly alleged that the fiduciaries agreed to pay
   8   excessive fees where they “fail[ed] to allege that the fees were excessive relative to
   9   the services rendered”) (quotation omitted). As this Court held in Marks, “there are
  10   no facts alleged showing that the Plan fiduciaries failed to consider putting the fee
  11   structure out for competitive bidding, or failed to negotiate a reasonable fee structure
  12   with Capital Research.” Marks, 2020 WL 2504333, at *7 (citation and internal
  13   quotation marks omitted). Plaintiffs’ competitive bidding allegations are thus, again,
  14   “insufficient to survive a motion to dismiss.” Id.
  15                3.     The Complaint’s share-class allegations do not save
                           Plaintiffs’ imprudence claim.
  16
  17         Nor can Plaintiffs support their imprudence theory by alleging that Defendants
  18   offered retail share classes to Plan participants when lower-cost institutional share
  19   classes were available. Again, as the Court noted in Marks, “ample authority holds
  20   that merely alleging that a plan offered retail rather than institutional share classes is
  21   insufficient to carry a claim for fiduciary breach.” White v. Chevron Corp., No. 16-
  22   CV-0793-PJH, 2017 WL 2352137, at *14 (N.D. Cal. May 31, 2017) (“Chevron II”);
  23   Marks, 2020 WL 2504333, at *7 (quoting same). That is because “fiduciaries have
  24   latitude to value investment features other than price, and indeed are required to do
  25   so, and ERISA does not require fiduciaries to ‘scour the market to find and offer the
  26   cheapest possible funds.’” Chevron II, 2017 WL 2352137, at *14 (citation omitted).
  27   Plaintiffs ignore that several courts, including the Ninth Circuit, have specifically
  28
                                                                        MEM. OF POINTS & AUTH.
                                                   9                       ISO MOT. TO DISMISS
                                                                           2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 17 of 25 Page ID #:149



   1   “rejected the argument that a fiduciary should have offered only wholesale or
   2   institutional funds.” Tibble I, 729 F.3d at 1135 (quotations omitted); see also Loomis
   3   v. Exelon Corp., 658 F.3d 667, 669–72 (7th Cir. 2011) (affirming grant of motion to
   4   dismiss claim that fiduciaries should have offered institutional funds); Chevron II,
   5   2017 WL 2352137, at *14 (rejecting similar argument).
   6         Like in Marks, Plaintiffs here fail to recognize the reasoning behind these
   7   holdings, which is that retail funds can have advantages over their institutional-class
   8   counterparts. Retail funds are “offered to investors in the general public, and so the
   9   expense ratios necessarily [a]re set against the backdrop of market competition,”
  10   which benefits participants. Loomis, 658 F.3d at 670–71. Indeed, retail funds
  11   provide more transparency and offer more opportunities to benchmark. Id. at 671–
  12   72. And unlike institutional shares, retail funds are highly liquid, unlike “institutional
  13   investment vehicles [which have] a drawback [of] lower liquidity.” Id. at 672.
  14   Rejecting a similar attack against retail-class mutual funds, the Ninth Circuit held
  15   that “[t]here are simply too many relevant considerations for a fiduciary, for [any]
  16   type of bright-line approach [judging the] prudence [of offering retail-class
  17   investments] to be tenable.” Tibble I, 729 F.3d at 1135.
  18         Plaintiffs here do list specific share classes offered in the Plan that they allege
  19   were more expensive than their institutional counterparts, Compl. ¶ 85, but they fail
  20   to deal with another critical flaw that the Court highlighted in Marks. As in Marks,
  21   “Plaintiffs have failed to make any specific allegations as to . . . whether the investor
  22   class share offered other benefits that may have offset any additional cost.” Marks,
  23   2020 WL 2504333, at *8. Further, to the extent Plaintiffs assert that it is unreasonable
  24   for Capital Research to have received more recordkeeping fees from higher-cost as
  25   opposed to lower-cost share classes, the judicially noticeable recordkeeping
  26   agreement plainly states that Capital Research retained no Fund Revenue beyond its
  27   negotiated recordkeeping fee. Vergara Decl. Ex. 1 at 7. That argument, therefore,
  28
                                                                        MEM. OF POINTS & AUTH.
                                                  10                       ISO MOT. TO DISMISS
                                                                           2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 18 of 25 Page ID #:150



   1   carries no weight. Sprewell, 266 F.3d at 98 (holding that on motion to dismiss, “[t]he
   2   court need not, however, accept as true allegations that contradict matters properly
   3   subject to judicial notice or by exhibit.”).
   4                 4.     Plaintiffs have no support for their assertion that the method
                            by which Capital Research collected Fund Revenue was
   5                        imprudent.
   6         Without taking into consideration this Court’s ruling in Marks, Plaintiffs
   7   repeat the same novel and unsupported theory of imprudence that the Marks plaintiffs
   8   advanced: that Defendants should not have permitted Fund Revenue to have been
   9   deposited in a recapture account that was utilized to pay Plan expenses. Compl.
  10   ¶¶ 97–98. The Court should hold, as it did in Marks, that “Plaintiffs do not allege
  11   any facts to support this conclusory allegation that Capital Research’s repayment of
  12   money to Plan participants demonstrates an ‘admission of excessive fees’ and in turn
  13   a breach of the duty of prudence.” Marks, 2020 WL 2504333, at *8. It remains true
  14   that this type of arrangement is commonplace for retirement plans. No ERISA statute
  15   or regulation prohibits it, and Plaintiffs cite to none. Their general reference to the
  16   Uniform Prudent Investor Act (“UPIA”) does not suffice, as they simply note that
  17   the UPIA requires “cost-conscious management.” Compl. ¶ 98. Nor does their
  18   citation to language in the Investment Policy Statement requiring that transactions be
  19   made in the “sole interest” of Plan participants give them any traction. Id. There is
  20   nothing from which one could infer that the use of a recapture account was not in the
  21   interest of Plan participants, and nothing to suggest the arrangement was contrary to
  22   ERISA or its implementing regulations. The inquiry should end there, as it did in
  23   Marks. 2020 WL 2504333, at *8.
  24   //
  25   //
  26   //
  27   //
  28
                                                                      MEM. OF POINTS & AUTH.
                                                 11                      ISO MOT. TO DISMISS
                                                                         2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 19 of 25 Page ID #:151



   1                5.     The existence of other potentially cheaper alternative
                           investment options cannot save Plaintiffs’ imprudence claim.
   2
   3         In a last-ditch attempt to allege a viable imprudence claim, Plaintiffs claim that
   4   the Plan fiduciaries should have replaced certain mutual funds in the Plan’s lineup
   5   with allegedly lower-cost options. That claim fails for a number of reasons.
   6         To the extent Plaintiffs take issue with the Plan’s offering of mutual funds on
   7   the whole, that approach cannot support an imprudence claim. As the Ninth Circuit
   8   recognized in Tibble I, mutual funds “have a variety of unique regulatory and
   9   transparency features” that render comparing them to other institutional investment
  10   vehicles like collective trusts or separate accounts an “apples-to-oranges
  11   comparison.” Tibble I, 729 F.3d at 1134; see also Chevron I, 2016 WL 4502808, at
  12   *12. The sometimes higher price for mutual funds reflect the cost of complying with
  13   “reporting, governance, and transparency requirements” that the Securities Act of
  14   1933 and the Investment Company Act of 1940 impose on them, as opposed to other
  15   investment vehicles. Tibble I, 729 F.3d at 1134. Those additional costs, however,
  16   bring additional benefits, including a greater ability for plan participants to track fund
  17   performance in publicly accessible materials like “newspaper[s] or internet sources,”
  18   to conduct “mark-to-market benchmark[ing]” themselves, and to ensure the fund’s
  19   holdings are properly valued. Id.; see also Loomis, 658 F.3d at 671–72 (same);
  20   Renfro v. Unisys Corp., 671 F.3d 314, 318 (3d Cir. 2011) (noting that mutual funds
  21   differ from other investment vehicles because they are subject to certain governance,
  22   reporting, and transparency requirements). Simply put, ERISA has no prohibition on
  23   the inclusion of mutual funds in the Plan lineup.
  24         Plaintiffs take issue with the investment management fees associated with
  25   certain mutual funds offered in the Plan lineup, Compl. ¶¶ 73–81, but the Ninth
  26   Circuit and other courts have rejected such a cost-focused theory for similar reasons
  27   to the share-class theory discussed above. Tibble I, 729 F.3d at 1135; Hecker, 556
  28
                                                                        MEM. OF POINTS & AUTH.
                                                  12                       ISO MOT. TO DISMISS
                                                                           2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 20 of 25 Page ID #:152



   1   F.3d at 586; Loomis, 658 F.3d at 670; Chevron I, 2016 WL 4502808, at *10–12.
   2   ERISA does not mandate that Plan fiduciaries focus on cost to the exclusion of all
   3   other considerations. “It is inappropriate to compare distinct investment vehicles
   4   solely by cost, since their essential features differ so significantly.” Chevron I, 2016
   5   WL 4502808, at *12; Tibble I, 729 F.3d at 1134 (rejecting an argument that mutual
   6   funds are imprudent where collective trusts or separate accounts with the same
   7   investment strategy were available); Loomis, 658 F.3d at 671–72 (same).
   8   “Fiduciaries have latitude to value investment features other than price (and indeed,
   9   are required to do so), as recognized by the courts.” Chevron I, 2016 WL 4502808,
  10   at *10. The “fact that it is possible that some other funds might have had even lower
  11   ratios is beside the point; nothing in ERISA requires every fiduciary to scour the
  12   market to find and offer the cheapest possible fund (which might, of course, be
  13   plagued by other problems).” Hecker, 556 F.3d at 586; accord Tibble I, 729 F.3d at
  14   1135. That is why “courts have dismissed . . . claims that fiduciaries were imprudent
  15   in failing to offer cheaper funds.” Chevron I, 2016 WL 4502808, at *10.
  16         Plaintiffs also fail to allege facts supporting the conclusory allegation that
  17   Defendants did not investigate or select lower cost alternative funds. The duty of
  18   prudence simply requires a fiduciary to “offer participants meaningful choices about
  19   how to invest their retirement savings” and a “range of investment options and . . .
  20   characteristics of those included options—including the risk profiles, investment
  21   strategies, and associated fees.” Renfro, 671 F.3d at 327–28 (affirming dismissal of
  22   claims that fiduciaries should have selected a different mix of investment options);
  23   Loomis, 658 F.3d at 673–74. Here, the Complaint lacks plausible allegations that the
  24   Plan fiduciaries failed to meet this standard—and by the Complaint’s own admission,
  25   the diverse funds offered in the Plan lineup ranged in their characteristics and risk
  26   profiles. The Plan offered international equity funds, domestic equity funds, index
  27   funds, and non-target date balanced funds. Compl. ¶ 79. Over the entire relevant
  28
                                                                       MEM. OF POINTS & AUTH.
                                                 13                       ISO MOT. TO DISMISS
                                                                          2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 21 of 25 Page ID #:153



   1   period, the Plan also offered the Invesco Stable Value Fund, which is a collective
   2   trust rather than a mutual fund. See, e.g., Ex. 5 at 159 (2016 Form 5500).
   3            Further, judicially noticeable documents reveal that the Investment Committee
   4   did not simply sit on its selection of investment options, but made numerous changes
   5   to the Plan lineup over the relevant time period. For example, examining the 2016
   6   and 2017 Form 5500s reveals seven changes made to the Plan in that one-year period
   7   alone. At least three funds were removed from the Plan lineup during that time:
   8   AllianzGI NFJ Small Cap Value Fund, BlackRock S&P 500 Index Fund, and
   9   BlackRock U.S. Total Bond Index Fund. Vergara Decl. Ex. 5 at 159 (2016 Form
  10   5500); Ex. 6 at 195 (2017 Form 5500 revealing changes when compared to 2016
  11   Form 5500). During that same time, at least four funds were added to the Plan lineup:
  12   iShares MSCI EAFE International Index Fund, iShares S&P 500 Index Fund, iShares
  13   Russell 2000 Small-Cap Index Fund, and iShares U.S. Aggregate Bond Index Fund.
  14   Id. In other years, similar changes were made. See, e.g., Vergara Decl. Ex. 3 at 85
  15   (2014 Form 5500); Ex. 4 at 120 (2015 Form 5500 revealing new and removed funds
  16   when compared to 2014 Form 5500). The decision to offer a diverse set of funds—
  17   with changes made when appropriate—does not support a breach of fiduciary duty
  18   claim.
  19            For Defendants to prevail on this point, the Court need not conclude that the
  20   expense ratios alleged are reasonable as a matter of law given that “it is possible that
  21   some other funds might have had even lower ratios is beside the point; nothing in
  22   ERISA requires every fiduciary to scour the market to find and offer the cheapest
  23   possible fund (which might, of course, be plagued by other problems).” Hecker, 556
  24   F.3d at 586; Loomis, 658 F.3d at 670 (quoting Hecker); accord Tibble I, 729 F.3d at
  25   1135. Nonetheless, the expense ratios Plaintiffs allege for certain funds offered under
  26   the Plan—ranging from 0.35% to 0.84%—fall within the range found by numerous
  27   courts to be reasonable as a matter of law. Compl. ¶ 79. For example, in Chevron I,
  28
                                                                       MEM. OF POINTS & AUTH.
                                                 14                       ISO MOT. TO DISMISS
                                                                          2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 22 of 25 Page ID #:154



   1   where the plaintiffs alleged a range of expense ratios reaching up to 1.24%, the court
   2   held on a motion to dismiss that “[t]he breadth of investments and range of fees the
   3   Plan offered participants fits well within the spectrum that other courts have held to
   4   be reasonable as a matter of law.” 2016 WL 4502808, at *11. Indeed, a number of
   5   circuit courts have held that higher expense ratios than those alleged here were
   6   reasonable. See, e.g., Tibble I, 729 F.3d at 1135 (affirming reasonableness of fees
   7   that reached up to 2%); Loomis, 658 F.3d at 669–72 (affirming dismissal where fees
   8   reached up to 0.96%); Renfro, 671 F.3d at 319, 326–28 (affirming dismissal where
   9   fees reached up to 1.21%). On these facts, Plaintiffs cannot state a plausible
  10   imprudence claim.
  11         B.     Plaintiffs fail to allege a viable duty of loyalty claim, adding
                    nothing substantive beyond the imprudence allegations and
  12                conclusory allegations about affiliated funds.
  13         Nor can Plaintiffs sustain their first cause of action under a disloyalty theory.
  14   Courts have not hesitated to dismiss duty of loyalty claims that attempt to piggyback
  15   on other theories of fiduciary breach, such as the duty of prudence. Chevron I, 2016
  16   WL 4502808, at *5 (dismissing loyalty claim “[b]ecause the complaint does not
  17   differentiate between breach of the duty of prudence and breach of the duty of loyalty,
  18   and includes no separate allegations to support the duty of loyalty claim. . . .”);
  19   Romero v. Nokia, Inc., Case No. C 12-6260 PJH, 2013 WL 5692324, at *5 (N.D. Cal.
  20   Oct. 15, 2013) (dismissing claim for breach of the duty of loyalty that did not “present
  21   any separate allegations regarding any loyalty breach”). Here, Plaintiffs offer almost
  22   nothing beyond their imprudence allegations to support the claim. They make
  23   conclusory allegations of unspecified “potential conflicts” related to the fact that
  24   American Funds affiliated with Capital Research were offered to Plan participants,
  25   Compl. ¶¶ 105–06, but offer nothing to suggest that resulted from any disloyalty on
  26   Trader Joe’s part. It is not enough to allege that “Capital and its affiliates were placed
  27   in positions that allowed them to reap profits from the Plan at the expense of Plan
  28
                                                                        MEM. OF POINTS & AUTH.
                                                  15                       ISO MOT. TO DISMISS
                                                                           2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 23 of 25 Page ID #:155



   1   participants,” id., as there is no prohibition against the offering of funds affiliated
   2   with a retirement plan service provider. The Plan did not limit the investment
   3   offerings to American Funds alone, and the mere presence of such funds does not
   4   substantiate a disloyalty claim. See, e.g., Ex. 6 at 195 (2017 Form 5500 showing six
   5   funds that were not affiliated with Capital Research or American Funds).
   6         Further, it is true that ERISA imposes on plan fiduciaries an obligation to act
   7   “solely in the interest of the participants and beneficiaries,” 29 U.S.C.
   8   § 1104(a)(1)(A), but Plaintiffs have not pleaded a single fact that allows the inference
   9   that the Plan fiduciaries discharged their duties with anything other than “an eye
  10   single to the interests of the participants and beneficiaries.” Donovan v. Bierwirth,
  11   680 F.2d 263, 271 (2d Cir. 1982). Plaintiffs’ allegations of loyalty predominantly
  12   hinge on the prudence-based allegations in the Complaint, and do not “present any
  13   separate allegations regarding any loyalty breach.” Romero, 2013 WL 5692324, at
  14   *5. Simply attaching the word “loyalty” to the cause of action in the Complaint is
  15   not enough. The claim must be dismissed.
  16         C.     Plaintiffs’ failure-to-monitor claim is derivative and also fails.
  17         Because Plaintiffs fail to plead a duty of prudence or loyalty claim, their
  18   second claim for relief—a derivative failure-to-monitor claim—fails. And even if
  19   that claim were not derivative, Plaintiffs’ allegations, which are wholly conclusory,
  20   do not meet federal pleading standards. The Court should hold the same as it did in
  21   Marks, and dismiss this claim. 2020 WL 2504333, at *8.
  22         It is well-settled that “Plaintiffs cannot maintain a claim for breach of the duty
  23   to monitor by the Director Defendants absent an underlying breach of the duties
  24   imposed under ERISA by the Benefit Committee Defendants.” See, e.g., Rinehart v.
  25   Akers, 722 F.3d 137, 154 (2d Cir. 2013), abrogated on other grounds by
  26   Dudenhoeffer, 134 S. Ct. 2459. That is because “[t]he duty to monitor claim is
  27   essentially derivative of the breach of fiduciary duty claim.” Dorman, 2018 WL
  28
                                                                       MEM. OF POINTS & AUTH.
                                                 16                       ISO MOT. TO DISMISS
                                                                          2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 24 of 25 Page ID #:156



   1   6803738, at *7; Chevron I, 2016 WL 4502808, at *19 (same). The Court echoed
   2   these points in Marks. 2020 WL 2504333, at *8. Here, Plaintiffs’ duty of prudence
   3   and loyalty claims fail, which means that Plaintiffs’ derivative monitoring claim must
   4   also fail. Dorman, 2018 WL 6803738, at *7 (“Because the breach of fiduciary duty
   5   cause of action fails to state a claim, this [duty to monitor] cause of action does as
   6   well.”); Chevron I, 2016 WL 4502808, at *19 (same). The Court should hold as it
   7   did in Marks and dismiss Plaintiffs’ derivative failure-to-monitor claim. 2020 WL
   8   2504333, at *8.
   9         As an additional basis for dismissal, the monitoring claim fails because
  10   Plaintiffs fail to plead facts necessary for a monitoring claim to survive. To state a
  11   claim, Plaintiffs must make a “threshold showing that the monitoring fiduciary failed
  12   to ‘review the performance of its appointees at reasonable intervals in such a manner
  13   as may be reasonably expected to ensure compliance with the terms of the plan and
  14   statutory standards.’” Chevron I, 2016 WL 4502808, at *18 (quoting In re Calpine
  15   Corp., 2005 WL 1431506 at *6 (N.D. Cal. Mar. 31, 2005)). But here, Plaintiffs have
  16   made no such showing. The Complaint is devoid of allegations that Defendants
  17   failed to review the performance of appointees to the Investment Committee, other
  18   than conclusory allegations reciting the elements of such a claim. See generally
  19   Compl. For that reason, this claim must be dismissed. Iqbal, 556 U.S. at 678.
  20         D.     Leave to amend should not be granted.
  21         The Court should dismiss Plaintiffs’ Complaint in its entirety without leave to
  22   amend. “Although there is a general rule that parties are allowed to amend their
  23   pleadings, it does not extend to cases in which any amendment would be an exercise
  24   in futility . . . or where the amended complaint would also be subject to dismissal.”
  25   Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir. 1998). By the Court’s
  26   own description, this case arises “from the same or closely related transactions,
  27   happenings or events” and calls “for determination of the same or substantially
  28
                                                                     MEM. OF POINTS & AUTH.
                                                17                      ISO MOT. TO DISMISS
                                                                        2:20-CV-05790 PA-JEM
Case 2:20-cv-05790-PA-JEM Document 28 Filed 08/31/20 Page 25 of 25 Page ID #:157



   1   related or similar questions of law and fact” as Marks. July 9, 2020 Order Re
   2   Transfer, Docket No. 22. Amendment would thus be futile, because Plaintiffs already
   3   had the chance to cure deficiencies addressed in the Court’s detailed dismissal order
   4   in Marks, and failed to do so.
   5         There are no additional facts that would allow Plaintiffs’ claims to survive, and
   6   Plaintiffs do not indicate “what more they could plead to state a claim . . . signaling
   7   that indeed there are no additional facts Plaintiffs could include in their Complaint if
   8   they were granted leave to amend.” Jang v. 1st United Bank, No. 2:11-CV-02427-
   9   JAM, 2012 WL 2959985, at *3 (E.D. Cal. July 19, 2012). Presumably, that is why
  10   the plaintiffs in Marks did not file an amended complaint; there were simply no
  11   additional facts to allege in a case involving a reasonable $48 per participant
  12   recordkeeping fee.
  13   V.    CONCLUSION
  14         For the foregoing reasons, the Court should grant Defendants’ motion to
  15   dismiss Plaintiffs’ Complaint with prejudice.
  16
  17         Dated: August 31, 2020                 By:     /s/ Catalina Vergara
                                                            Catalina Vergara
  18
                                                    CATALINA VERGARA
  19                                                DAWN SESTITO
                                                    NOAH ICKOWITZ
  20                                                O’MELVENY & MYERS LLP
                                                    Attorneys for Defendants
  21                                                TRADER JOE’S COMPANY, THE
                                                    BOARD OF DIRECTORS OF
  22                                                TRADER JOE’S COMPANY, and THE
                                                    INVESTMENT COMMITTEE
  23
  24
  25
  26
  27
  28
                                                                       MEM. OF POINTS & AUTH.
                                                 18                       ISO MOT. TO DISMISS
                                                                          2:20-CV-05790 PA-JEM
